Citation Nr: 1208519	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for low back and bilateral knee disabilities.

The Board notes that the RO also denied entitlement to non-service connected pension in a January 2008 decision, and the Veteran filed a July 2008 notice of disagreement (NOD) as to this decision as well as the December 2007 denials.  The RO issued a December 2008 statement of the case (SOC) as to all three issues.  In his January 2009 substantive appeal (VA Form 9), the Veteran indicated that he had read the SOC and was only appealing the service connection denials.  Although the Veteran subsequently submitted a Form 9 in February 2010, and checked the box indicating that he wanted to appeal all issues listed in the SOC, he only referred to the service connection issues in his explanation of why he believed that VA decided his claims incorrectly.

In May 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  The only issues discussed were the service connection issues.  The Veteran's representative submitted a March 2010 statement in lieu of a VA Form 646 and a February 2012 brief, each of which addressed only the service connection issues.

Based on the above, the Board finds that a substantive appeal has not been filed with regard to the denial of the claim for entitlement to non-service connected pension because the first Form 9 is controlling.  Moreover, even assuming that the second Form 9 could alter the nature of the first Form 9, nothing in the second Form 9 was contrary to what the first  Form 9 indicated, i.e., that the Veteran intended to appeal only the denials of the two service connection claims.  See Evans v. Shinseki, 25 Vet. App. 7 (2011) (reconsidering and withdrawing opinion that "read broadly, held that the Secretary waives his ability to dismiss claims if a claimant uses VA Form 9 and checks Box A of Block 9, indicating that he wishes to appeal all issues listed in the Statement of the Case (SOC), and must adjudicate all issues listed in the SOC even where the evidence of record may also indicate that the claimant wished to limit his appeal to certain issues").


FINDINGS OF FACT

1.  The Veteran's lumbar spine DDD is related to service.

2.  The Veteran's bilateral knee arthritis is related to service.


CONCLUSIONS OF LAW

1.  Lumbar spine DDD was incurred in service   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral knee arthritis was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claims on appeal herein, for entitlement to service connection for low back DDD and bilateral knee arthritis, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran claims that extensive running and marching on rugged terrain in extreme weather caused current lumbar spine and bilateral knee disabilities.  In May 2008 and January 2010 letters, Dr. Charles indicated that examination findings were consistent with lumbar spine DDD and bilateral knee arthritis.  The May 2009 VA examiner diagnosed left knee degenerative joint disease (DJD) and DDD of the back.  The service treatment records (STRs) contain notations regarding knee pain with a diagnosis of apparent chondromalacia and back pain with an assessment of rule out muscular strain, possible early viral syndrome.  The separation examination was normal with regard to the spine and lower extremities.

There are two medical opinions as to whether the Veteran's current lumbar spine and knee disabilities are related to service.  The May 2009 VA examiner noted the two STR notation regarding the back and knees, that there was conservative treatment and that the Veteran "got better."  He then noted the lack of treatment records relating to the back and knees until 2000.  Based on this fact and the Veteran's age, the May 2009 VA examiner found that it was not likely ("less likely than not") that the DDD of the back and left knee DJD were related to the pain noted during service.  In contrast, in his January 2010 letter, Dr. Charles noted the Veteran's chronic knee and back pain of several years and that the Veteran related these problems to marching in the military from 1977 to 1981.  Dr. Charles noted that examination findings were consistent with lumbar spine DDD and bilateral knee arthritis, and that these findings were consistent with the type of marching injuries that the Veteran described.

Both the VA examiner and Dr. Charles explained the reasons for their contrary conclusions, and each opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  For the following reasons, the Board finds that Dr. Charles' opinion is entitled to greater weight than that of the May 2009 VA examiner.  One of the reasons cited by the VA examiner for his conclusion was the lack of treatment until 2000.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  During the RO hearing, the Veteran explained that he sought and received treatment after service but was unable to obtain the records because they had been destroyed.  In addition, the Veteran's ex-wife wrote in a December 2008 letter that during their marriage from 1988 to 1999, the Veteran experienced frequent back and knee pain.  The Board finds these statements credible, and thus, one of the factual bases for the May 2009 VA examiner's conclusion was inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In addition, while, as noted by the RO, Dr. Charles did not review the claims file, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  In fact, reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In this case, the Veteran described extensive marching in service.  His DD Form 214 reflects that he was a rifleman in the Marines.  An October 1979 psychiatric consultation indicated that the Veteran reported being disappointed in boot camp when he found out he was going to be a "Grunt."  Thus, the Veteran's statements indicating he did extensive marching and running are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Dr Charles reliance on the Veteran's service history therefore does not warrant discounting his opinion or diminish its probative value.

For the above reasons, the Board finds that the opinion of the May 2009 VA examiner contained more flaws than the January 2010 opinion of Dr. Charles.  The weight of the medical evidence thus supports the conclusion that the Veteran's diagnosed lumbar spine DDD and bilateral knee arthritis are related to service.  Entitlement to service connection for these disabilities is therefore warranted.

ORDER

Entitlement to service connection for lumbar spine DDD is granted.

Entitlement to service connection for bilateral knee arthritis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


